

117 HR 905 IH: Coronavirus Front-Line Responders Commemorative Coin Act
U.S. House of Representatives
2021-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 905IN THE HOUSE OF REPRESENTATIVESFebruary 8, 2021Mr. Bergman (for himself and Mr. Neguse) introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo require the Secretary of the Treasury to mint coins in commemoration of the health care professionals, first responders, scientists, researchers, all essential workers, and individuals who provided care and services during the coronavirus pandemic.1.Short titleThis Act may be cited as the Coronavirus Front-Line Responders Commemorative Coin Act.2.Findings; purpose(a)FindingsCongress finds the following:(1)Health care professionals working with patients in person and via telehealth made incredible sacrifices, including to their own personal wellbeing, to save lives during the coronavirus pandemic.(2)First responders and law enforcement upheld their responsibilities at great personal risk to keep our national and local communities safe and slow the spread of the coronavirus.(3)Scientists and researchers, including at our Nation’s research universities, worked tirelessly and in innovative ways to understand, prevent, and treat the coronavirus.(4)Individuals and families bravely took on new burdens to care for loved ones impacted by the coronavirus.(5)The dedication of countless workers in essential professions made possible the nationwide effort to combat the coronavirus pandemic.(6)In the face of an unprecedented public health crisis, the citizens of the United States of America came together and supported the dedicated health care professionals and others on the front lines of the coronavirus pandemic.(b)PurposeThe purpose of this Act is to honor and commemorate the work of the coronavirus pandemic front-line responders.3.Coin specifications(a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins:(1)$5 gold coinsNot more than 50,000 $5 coins, which shall—(A)weigh 8.359 grams;(B)have a diameter of 0.850 inches; and(C)contain 90 percent gold and 10 percent alloy.(2)$1 silver coinsNot more than 400,000 $1 coins, which shall—(A)weigh 26.73 grams;(B)have a diameter of 1.500 inches; and(C)contain at least 90 percent silver.(3)Half dollar clad coinsNot more than 300,000 half dollar coins, which shall—(A)weigh 11.34 grams;(B)have a diameter of 1.205 inches; and(C)be minted to the specifications for half dollar coins, contained in section 5112(b) of title 31, United States Code.(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.(c)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.(d)Mintage limit exceptionIf the Secretary determines, based on independent market-based research conducted by the designated recipient organization identified in section 7(b), that the mintage levels described in subsections (a), (b), and (c) are not adequate to meet public demand, the Secretary may increase the mintage levels as the Secretary determines is necessary to meet public demand.4.Designs of coins(a)Design requirements(1)In generalThe designs of the coins minted under this Act shall be emblematic of the sacrifices made by health care workers and first responders during the coronavirus pandemic.(2)Designations and inscriptionsOn each coin minted under this Act, there shall be—(A)a designation of the value of the coin;(B)an inscription of the year 2022; and(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.(b)SelectionThe designs for the coins minted under this Act shall—(1)honor the sacrifices made by health care professionals, first responders, scientists, and researchers during the coronavirus pandemic;(2)be selected by the Secretary, after consultation with the Secretary of Health and Human Services and the Commission of Fine Arts; and(3)be reviewed by the Citizens Coinage Advisory Committee.5.Issuance of coins(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.(b)Mint facilitiesOnly one facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act.(c)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2022.6.Sale of coins(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of—(1)the face value of the coins;(2)the surcharge provided in section 7(a) with respect to such coins; and(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.(c)Prepaid orders(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.7.Surcharges(a)In generalAll sales of coins minted under this Act shall include a surcharge as follows:(1)A surcharge of $35 per coin for the $5 coin.(2)A surcharge of $10 per coin for the $1 coin.(3)A surcharge of $5 per coin for the half dollar coin.(b)DistributionSubject to section 5134(f) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary to the CDC Foundation to support the health care response to infectious diseases and pandemics.(c)AuditsThe CDC Foundation shall be subject to the audit requirements of section 5134(f)(2) of title 31, United States Code, with regard to the amounts received under subsection (b).(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code. The Secretary may issue guidance to carry out this subsection.8.Financial assurancesThe Secretary shall take such actions as may be necessary to ensure that—(1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and(2)no funds, including applicable surcharges, shall be disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.9.Marketing and educational campaignThe Secretary is encouraged to develop and execute a marketing and educational program, including appropriate cooperative marketing opportunities, to promote and sell the coins authorized in section 3. 